       Case 2:20-cv-00343-RAH-WC Document 5 Filed 08/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

MARTIN LUTHER CLARK, JR.,                    )
#302 990,                                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:20-CV-343-RAH
                                             )
ALABAMA DEPARTMENT OF                        )
CORRECTIONS, et al.,                         )
                                             )
       Defendants.                           )


                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on July

17, 2020. (Doc. 4.) There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       DONE, this 12th day of August, 2020.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
